Order issued November 21, 2012




                                              In The




                                       No. 05-11-00997-CV


             AMERICAN MODERN HOME INSURANCE COMPANY, Appellant

                                                V.
                       ALLSTATE INSURANCE COMPANY, Appellee


                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-10-09181-C


                                            ORDER

          The Court GRANTS appellee Allstate Insurance Company’s November 21,2012 unopposed

motion to reset oral argument set for January 15, 2013. The case will be reset for submission in due

course.